DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 12-13, 15, 17-23, 25-26, 28-29 and 31 of U.S. Patent No. 10,687,364 B2.  
	Referring to claim 1, by omitting the uses of at least one control message that comprises configuration parameters, and interpreting the first and second parameters as the claimed first and second values, claim 1 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 1 of the instant application.
 	Referring to claim 2, by the same omission and interpretation, claim 2 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 2 of the instant application.
  	Referring to claim 3, by the same omission and interpretation, claim 3 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 3 of the instant application.
	Referring to claim 4, by the same omission and interpretation, the combination of claims 4 and 5 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 4 of the instant application.

	Referring to claim 6, by the same omission and interpretation, claim 7 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 6 of the instant application.
 	Referring to claim 7, by the same omission and interpretation, the combination of claims 9 and 10 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 7 of the instant application.
 	Referring to claim 8, by the same omission and interpretation, the combination of claims 12 and 13 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 8 of the instant application.
 	Referring to claim 9, by the same omission and interpretation, claim 15 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 9 of the instant application.
	Referring to claim 10, by omitting the uses of at least one control message that comprises configuration parameters, and interpreting the first and second parameters as the claimed first and second values, claim 17 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 10 of the instant application.
 	Referring to claim 11, by the same omission and interpretation, claim 18 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 11 of the instant application.
  	Referring to claim 12, by the same omission and interpretation, claim 19 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 12 of the instant application.

 	Referring to claim 14, by the same omission and interpretation, claim 22 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 14 of the instant application.
	Referring to claim 15, by the same omission and interpretation, claim 23 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 15 of the instant application.
 	Referring to claim 16, by the same omission and interpretation, the combination of claims 25 and 26 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 16 of the instant application.
 	Referring to claim 17, by the same omission and interpretation, the combination of claims 28 and 29 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 17 of the instant application.
 	Referring to claim 18, by the same omission and interpretation, claim 31 of U.S. Patent No. 10,687,364 B2 is directed to substantially same invention as claim 18 of the instant application.
 	Referring to claims 19-26, by the same omission and interpretation, claims 1-7, 9-10, 12-13, 15 of U.S. Patent No. 10,687,364 B2 are directed to substantially same inventions as claims 19-26 of the instant application, except the method in each claim is performed on the base station side perspective.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Kwon et al., Yamada ‘909 & ‘221, Etemad et al. and Chen et al. are all cited to show the conventional feature of multi-cell communication utilizing time alignment timers (TAT) for timing adjustment among primary cell group and secondary cell group similar to the claimed invention of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465